Citation Nr: 0726851	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  05-34 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
condition, to include as secondary to the service-connected 
residuals of a punji stick puncture wound.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for brain damage, to 
include as secondary to the service-connected malaria 
falciparum.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran served on active duty from March 1967 to October 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the benefits sought 
on appeal.

The veteran presented testimony before the Board in September 
2006.  The transcript has been obtained and associated with 
the claims folder.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The preponderance of the evidence is against a finding 
that the veteran has a current bilateral leg condition due to 
any incident of active military service or one that is 
proximately due to or the result of the service-connected 
punji stick puncture wound.

3.  The preponderance of the evidence does not contain a 
valid diagnosis of PTSD related to the veteran's period of 
military service.

4.  The preponderance of the evidence is against a finding 
that the veteran currently has brain damage that is 
proximately due to or the result of the service-connected 
malaria falciparum.




CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a bilateral leg condition, to include as secondary to the 
service-connected residuals of a punji stick puncture wound 
are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006).

2.  The criteria for the establishment of service connection 
for PTSD are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2006).

3.  The criteria for the establishment of service connection 
for brain damage, to include as secondary to the service-
connected malaria falciparum are not met.  38 U.S.C.A.   §§ 
1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a February 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertains to the claims.  

An additional VCAA letter was sent to the veteran in May 
2005.   The veteran was additionally notified to submit any 
evidence he had in his possession that pertained to the 
claims.  The veteran indicated in statements received in May 
2005 and June 2006 that he had no further evidence to submit 
in support of his claims.  A letter advising the veteran of 
the evidence needed to establish a disability rating and 
effective date was issued in March 2006.  The case was last 
readjudicated in a May 2006 supplemental statement of the 
case (SSOC).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, service personnel records, 
post-service private and VA treatment records, and VA 
examination reports.  The veteran presented testimony before 
the Board in September 2006.  The transcript has been 
obtained and associated with the claims folder.

The Board notes the veteran testified that he was afforded an 
employment physical shortly after his discharge in 1969 from 
National Bee Packing Company.  However, he stated that he 
tried to obtain the aforementioned records but they were no 
longer available.  Any further attempts to obtain these 
records would be futile.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, 
including hearing testimony; service medical records; service 
personnel records; post-service private and VA medical 
records; VA examination reports; and photographs, personnel 
records, and an article submitted by the veteran.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Bilateral Leg Condition

At the outset, the Board notes the veteran's claim has been 
adjudicated as a secondary service connection claim.  In the 
September 2006 Board hearing the veteran stated that his leg 
condition was actually the direct result of service.  
However, his testimony regarding the in-service incident is 
the punji stick wound for which service connection is already 
in effect.  

In a December 1997 rating decision, service connection was 
awarded for residuals of a punji stick puncture wound.  In a 
March 2004 statement, the veteran indicated that his 
bilateral leg condition, to include pain, was the result of 
the service connected punji stick wound.  As there appears to 
be some conflict in the record regarding theory of 
entitlement, the Board shall address the claim on both direct 
and secondary causation bases.

In that regard, a disability that is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).  The Board notes 
that effective October 10, 2006, 38 C.F.R. § 3.310 was 
amended; however, under the facts of this case the regulatory 
change does not impact the outcome of the appeal.

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Turning to the facts of the case, the veteran's service 
medical records are devoid of a chronic bilateral leg 
condition.  In October 1967, the veteran had ulcers on the 
pretibial area of his legs.  He was placed on a profile 
restricting him to no assignment requiring prolonged or 
repeated exposure to high environmental temperature.  In 
November 1967, the veteran was admitted for ecthyma of the 
bilateral legs, which was healed upon discharge in December 
1967.  There were no further complaints in service.  The 
October 1968 separation examination was negative for findings 
of a chronic bilateral leg condition, to include ecthyma.

Post-service, there is no evidence that the veteran has been 
diagnosed with a current bilateral leg condition that was 
either caused or aggravated by service or the punji stick 
puncture wound.

In this regard, while the veteran complained of leg pain in 
July 1996, records from Newark Medical Clinic show the 
reported onset after stepping out of a truck he was driving.  
The veteran was diagnosed with likely muscle strain.  In 
September 1997, the veteran complained of left leg pain and 
numbness; however, no disorder was diagnosed.  

Upon VA examination in October 1997, the veteran reiterated 
the complaints of pain and numbness.  The examiner found 
healing scars from the puncture wound.  A separate bilateral 
leg condition was not diagnosed.  A skin examination found no 
ulceration, exfoliation or crusting.  Service connection was 
awarded for the scarring, classified as residuals of the 
punji stick puncture wound under 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  VA treatment records dated between 
2003 and 2005 are negative for a bilateral leg condition.  

Regarding the claim for direct service connection, the mere 
fact that the veteran was treated in service for an acute 
episode of ecthyma is not enough; there must be a resulting 
chronic disability.  There were no manifestations sufficient 
to identify the disease entity during the veteran's active 
duty service, or sufficient observation to establish a 
chronic bilateral leg condition in 1967. 38 C.F.R. 
§ 3.303(b).  Post-service there has been no evidence of 
recurrence of ecthyma.  Upon VA examination in October 1997, 
there was no ulceration, exfoliation or crusting seen.  
Likewise, there is no evidence of any bilateral leg disorder 
in post service private or VA treatment records.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  In the 
absence of evidence of a current bilateral leg disability, 
service connection cannot be established.

Likewise, VA has considered whether the veteran has a current 
bilateral leg condition secondary to the service connected 
punji stick puncture wound; however, in the absence of 
evidence of a present bilateral leg disability, there is no 
basis to establish secondary service connection either. 

To the extent that the veteran or his representative opines 
that he has a current bilateral leg condition related to his 
active military service or the service-connected punji stick 
puncture wound, as laymen, neither the veteran nor his 
representative are competent to render an opinion regarding 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   

PTSD

The veteran contends that he is entitled to service 
connection for PTSD.  Specifically, he contends that he 
incurred PTSD as result of performing reconnaissance missions 
at night when he was sent into hose tunnels.  He further 
asserts that he was exposed to fire fights.  

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 
(1997).  

In this case, the evidence does not contain a valid diagnosis 
of PTSD related to the veteran's military service.  VA 
treatment records dated between 2003 and 2005, private 
medical records, and an October 1997 report of VA examination 
are devoid of a diagnosis of PTSD.  

In November 2005, the veteran underwent a mental health 
clinic diagnostic assessment.  He reported experiencing 
combat in service and having served as a "ground pounder."  
He informed the examiner that he dug tunnels, saw guys with 
their arms and heads blown off, and that he killed 11 people.  
The examiner found that the veteran did not endorse many 
symptoms of PTSD, to include avoidance behavior or 
hyperarousal.  The examiner noted the veteran's past alcohol 
abuse and relationship problems were possibly indicative of a 
history of PTSD; however, no current diagnosis of PTSD was 
rendered.  The veteran was diagnosed with alcohol dependence 
in remission.

In the absence of evidence establishing a current diagnosis 
of PTSD, there is no basis upon which the claim for service 
connection for that disorder can be established.  See 
38 U.S.C.A. § 1110, 1131; see Degmetich, supra.  

To the extent that the veteran or his representative opines 
that he has PTSD related to his active military service, as 
laymen, neither the veteran nor his representative are 
competent to render an opinion regarding diagnosis or 
etiology.  Espiritu, 2 Vet. App. at 494-95.  

In reaching the foregoing decision, the Board has been 
cognizant of the "benefit of the doubt rule."  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 
38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 
Vet. App. at 55-57. 

Brain Damage

The veteran contends that he is entitled to service 
connection for brain damage.  Specifically, he asserts that 
he suffers from brain damage as a result of high fevers from 
the service connected malaria falciparum.

The veteran's service medical records are devoid of findings 
of brain damage.  Upon separation examination in October 
1968, the examiner noted there were no symptoms of residual 
effects from the malaria falciparum. 

Post-service, there is no evidence that the veteran has been 
diagnosed with brain damage that was either caused or 
aggravated by the malaria falciparum.  

The veteran was afforded VA examinations in October 1997 and 
February 2004.  The examiners diagnosed the veteran with 
malaria treated in 1967 without residuals or recurrence.  VA 
treatment records dated between 2003 and 2005 are similarly 
devoid of diagnoses of brain damage.  The veteran himself 
conceded during his September 2006 Board hearing that he had 
not been diagnosed with brain damage.


As noted above, the evidence must show that the veteran 
currently has the disability for which benefits are being 
claimed.  Degmetich, 104 F. 3d at 1332.  As there is no 
evidence that the veteran currently suffers from brain 
damage, service connection for that disorder must be denied.

To the extent that the veteran or his representative opines 
that he has brain damage related to his service connected 
malaria, as laymen, neither the veteran nor his 
representative are competent to render an opinion regarding 
diagnosis or etiology.  Espiritu, 2 Vet. App. at 494-95.  

In reaching the foregoing decision, the Board has been 
cognizant of the "benefit of the doubt rule."  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 
38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 
Vet. App. at 55-57. 


ORDER

Entitlement to service connection for a bilateral leg 
condition is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for brain damage is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


